 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1767 
In the House of Representatives, U. S.,

December 17, 2010
 
RESOLUTION 
Commending the Wisconsin Badger football team for an outstanding season and 2011 Rose Bowl bid. 
 
 
Whereas the Wisconsin Badgers completed a dominant regular season, winning the Big Ten Title, finishing 11 and 1, and earning a bid to the Rose Bowl on January 1, 2011; 
Whereas the annual Rose Bowl is the oldest of all college bowl games, and its history and prestige have earned it the title The Granddaddy of Them All; 
Whereas the Rose Bowl was first played in 1902 and since 1945 has been the highest attended college football bowl game; 
Whereas University of Wisconsin-Madison Chancellor Biddy Martin has exhibited strong leadership for the University of Wisconsin and an unyielding commitment to academic excellence for its student athletes; 
Whereas Athletic Director Barry Alvarez, a three-time Rose Bowl winning coach, helped lead the Badgers back to Pasadena, California; 
Whereas Head Coach Bret Bielema showed tremendous leadership, guiding the Badgers to an outstanding 11 and 1 season; 
Whereas the Badgers have achieved an outstanding overall 49 and 15 record under Coach Bielema’s tenure; 
Whereas Offensive Coordinator Paul Chryst, a finalist for the Broyles Award as the Nation’s top assistant coach, leads a prolific Badger offense, which ranks in the top 20 nationally in scoring, rushing, and total offense; 
Whereas the Badgers defeated the number one ranked Ohio State Buckeyes, 31 to 18, on a warm fall night in Madison, Wisconsin; 
Whereas this contest featured an electrifying opening kickoff return for a touchdown by David Gilreath, a play that will go down in Camp Randall Stadium history; 
Whereas one week after defeating Ohio State, the Badgers dug deep to win at Kinnick Stadium in Iowa City, Iowa, despite missing several key players due to injury; 
Whereas senior quarterback Scott Tolzien, the most accurate passer in college football, won the Johnny Unitas Golden Arm Award for his on-field performance, as well as his character; 
Whereas for a second consecutive season, the Badger football team features 22 players that were selected to the Academic All-Big Ten team, surpassing the previous record of 19 set in 2007, Coach Bielema’s second season; 
Whereas senior offensive lineman Gabe Carimi won the Outland Trophy, an honor given to the best interior lineman in college football, in addition to being selected to the Academic All-Big Ten Team as a civil engineering major; 
Whereas senior defensive end J.J. Watt is an Academic All-Big Ten Team selection, and winner of the Lott IMPACT Trophy, awarded nationally to a defensive player for his athletic, academic, and community achievements; 
Whereas the Wisconsin Badgers had six offensive linemen selected to the All-Big Ten Team, when only five players start at the position; 
Whereas the Wisconsin Badgers are the least penalized team in the United States, displaying remarkable discipline and leadership on the field; 
Whereas Texas Christian University has also earned a Rose Bowl bid after a successful season; 
Whereas the University of Wisconsin looks forward to badgering the Horned Frogs on New Year’s Day; and 
Whereas Wisconsin Badger fans sold out Camp Randall for the entire season and are known for their loyal and fervent support: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the Wisconsin Badger football team for an outstanding season and 2011 Rose Bowl bid; 
(2)applauds Coach Bret Bielema for his leadership not only on the football field, but also in the community; and 
(3)recognizes the achievements of the players, coaches, students, alumni, and staff who were instrumental in helping the Wisconsin Badgers make it to Pasadena, California. 
 
Lorraine C. Miller,Clerk.
